Citation Nr: 0909390	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for coronary artery disease (CAD), status post bypass surgery 
associated with hypertension, for the time period from 
December 19, 2003 to July 6, 2004.

2.  Entitlement to an initial rating greater than 30 percent 
for CAD, status post bypass surgery associated with 
hypertension, for the time period from July 6, 2004 to June 
26, 2007 (rated as 100 percent thereafter).

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

4.  Entitlement to an extraschedular evaluation for service-
connected disabilities.

5.  Entitlement to an effective date earlier than December 
19, 2003 for the awards of service connection for 
hypertension and CAD status post bypass surgery associated 
with hypertension.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1973 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has appealed the initial 
ratings assigned for service-connected CAD and hypertension.  
As a result of RO rating decisions during the appeal, the 
Veteran has been assigned staged ratings for his service-
connected CAD.  The Board has rephrased the issues to reflect 
that staged ratings are in effect.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran has also pursued, and perfected an appeal, the 
issue of entitlement to VA compensation prior to December 
2003 for his service-connected CAD and hypertension.  The RO 
has phrased the issue as "[e]ntitlement to an effective 
date, prior to June 27, 2007, for increased evaluation of 100 
percent for CAD status post bypass surgery with 
hypertension."  The October 2008 Statement of the Case (SOC) 
addressed the issue of whether service connection could be 
warranted for an earlier time period based upon the filing of 
a claim, which is the crux of this issue.  As such, the Board 
has rephrased this issue to better reflect the claim on 
appeal.

Finally, in pursuing the initial rating claims, the Veteran 
has argued that his CAD has rendered him unemployable, thereby 
inferring marked interference with employability.  This raises 
the issue of whether the Veteran may be entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which 
is inextricably intertwined with the initial rating claims but 
may be separately adjudicated and remanded, if necessary.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  Therefore, this issue has 
been placed on the title page.

The entitlement to consideration of an extraschedular rating 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the inception of the appeal, the medical evidence 
reasonably shows that the Veteran's CAD was manifested by a 
left ventricular ejection fraction (LVEF) of less than 50 
percent but, prior to April 28, 2005, did not result in an 
LVEF of 30 percent or less, in a workload of 3 METS or less, 
or congestive heart failure.

2.  Beginning on April 28, 2005, the lay and medical evidence 
reasonably shows that the Veteran's CAD resulted in a 
workload of 3 METS.

3.  Throughout the rating period on appeal, the Veteran's 
hypertension has not been productive of diastolic pressure 
predominantly of 110 or more, or systolic pressure 
predominantly of 200 or more.

4.  Prior to December 19, 2003, the Veteran had not filed a 
formal or informal claim of service connection for 
hypertension and/or CAD.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no higher, for 
CAD, status post bypass surgery associated with hypertension 
have been met effective December 19, 2003.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Codes (DC's) 7005, 7017 (2008).

2.  The criteria for a 100 percent rating for CAD, status 
post bypass surgery associated with hypertension, have been 
met effective April 28, 2005, but the criteria for a rating 
greater than 60 percent prior to this time have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.104, Diagnostic Codes (DC's) 7005, 7017 (2008).

3.  The criteria for an initial disability rating greater 
than 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.104, DC 7101 
(2008).

4.  The criteria for entitlement to an effective date earlier 
than December 19, 2003 for the awards of service connection 
for hypertension and CAD status post bypass surgery 
associated with hypertension have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.158, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Moreover, as these claims 
stem from an appeal of the initial ratings assigned, they 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008). 

The diagnostic criteria for DC 7005, for arteriosclerotic 
heart disease or CAD, and for DC 7017, for coronary bypass 
surgery, are identical.  A 100 percent rating is assigned for 
three months following hospital admission for surgery.  
38 C.F.R. § 4.104, DC 7017.  Thereafter, a 10 percent rating 
is assigned when the evidence shows workload of greater than 
7 METS but not greater than 10 METS resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication is required.  A 30 percent rating is assigned for 
workload of greater than 5 METS but not greater than 7 METS 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned if there is more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent rating is assigned with 
documented coronary artery disease resulting in chronic 
congestive heart failure; or, workload of 3 METS or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC's 
7005, 7017.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METS at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METS by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METS and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.

DC 7101(Hypertensive vascular disease) provides for a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
minimum evaluation for a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.  In order for the Veteran to be entitled to a 20 
percent disability rating for his service-connected 
hypertension, the medical evidence must show that his 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, DC 
7101. 

Effective October 6, 2006, VA amended the Schedule for Rating 
Disabilities by adding guidelines for evaluating certain 
respiratory and cardiovascular disorders, including an 
explanation that hypertension will be separately evaluated 
from hypertensive and other heart diseases.  71 Fed. Reg. 
52457-01 (Sept. 6, 2006).  This clarification is currently 
codified at 38 C.F.R. § 4.104, DC 7101 Note (3).

The Board observes that the proposed rule for 38 C.F.R. 
§ 4.104, DC 7101 Note (3) indicated that, as a result of 
amendments to 38 C.F.R. § 4.104 in 1997, hypertensive heart 
disease has been evaluated under the same criteria for 
evaluating other heart diseases.  These disorders are 
evaluated on the basis of the results of exercise testing 
expressed in METs, the presence of congestive heart failure, 
the ventricular ejection fraction, etc.  Importantly, since 
1997, hypertensive heart disease is no longer evaluated on 
the basis of blood pressure readings.  As such, VA determined 
that the criteria of DC's 7005 and 7101 do not overlap, so 
that separate ratings are not prohibited under 38 C.F.R. 
§ 4.14.

Generally, in a claim for an initial or increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).

In amending 38 C.F.R. § 4.104, DC 7101 Note (3), VA 
determined that the provision shall apply to all applications 
for benefits filed on or after October 6, 2006.  71 Fed. Reg. 
52457-01 (Sept. 6, 2006).  Given that this amendment 
clarifies that the criteria of DC's 7005 and 7101 in effect 
since 1997 have never overlapped, the Board finds no 
impediment to applying these principles for the entire appeal 
period.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding that such symptomatology exists.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Initial Rating - CAD

By way of background, the Veteran underwent stent placement 
in 1999 and triple bypass surgery in 2000, all through non-VA 
providers.  In December 2003, he submitted his original claim 
of service connection for hypertension.

In a rating decision in March 2005, the RO granted service 
connection for hypertension and CAD, status post bypass 
surgery associated with hypertension.  The RO assigned 
separate initial 10 percent ratings effective December 19, 
2003.  

In a supplemental statement of the case (SSOC) dated December 
1997, the RO increased the initial rating for CAD to 30 
percent disabling effective July 6, 2004 and to 100 percent 
effective June 27, 2007.  The Veteran continued his appeal.  
See March 2008 statements; see AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

At the outset, the Board notes that the Veteran's private 
medical records just prior to the inception of the appeal 
demonstrates LVEF's of 45 percent in August 2000, 44 percent 
in February 2001, and 45 percent in March 2002.  The initial 
VA examination in April 2004 did not measure LVEF, but later 
LVEF's were shown to be between 53 percent and 61 percent.  
As the evidence does not provide any basis to reconcile the 
disparities, the Board will resolve favorable doubt in favor 
of the Veteran by holding that the medical evidence 
reasonably shows that his CAD resulted an LVEF of less than 
50 percent prior at the inception of the appeal.  As such, a 
60 percent rating is granted effective to the date of claim.

In the RO's assigning the 30 percent effective July 6, 2004,  
the RO noted a reference to a July 6, 2004 EKG test that 
showed some left ventricular hypertrophy.  Further an August 
2004 private stress test showed the Veteran developed some 
mild dyspnea during the test.  The overall left ventricular 
ejection fraction (LVEF) was 61 percent.  There had been no 
stress-induced ventricular enlargement, but left ventricular 
volume appeared borderline enlarged on baseline images.  
These test results were noted in the Veteran's April 2005 VA 
cardiac consultation.  This consultation also observed the 
Veteran was at that time doing very well and in the month 
prior to the consult had had only one episode of chest pain.  
Another private treadmill test in May 2006 showed mild 
hypokinesis in the inferior distribution.  There was no 
stress induced ventricular chamber enlargement and the 
ejection fraction was estimated to be 53 percent.

During the June 27, 2007 VA cardiac examination, the examiner 
noted the Veteran had decreased his activity since his 2004 
examination, in order to keep his angina episodes few in 
number.  The Veteran also reported he had not had a heart 
attack since his bypass surgery in 2000.  An EKG was 
performed and showed no change in comparison to the 2004 EKG; 
however the examiner noted that based on the reported 
decrease in activity alone, the METS of the Veteran was now 
3.  Further, there was no evidence of congestive heart 
failure.  The examiner also noted the 2006 stress test had 
revealed a 53 percent ejection fraction.  The examiner found 
the Veteran's CAD to be in a stable pattern of exertional 
angina for the previous 6 years.  Following this June 2007 VA 
examination, the RO increased the Veteran's rating directly 
to 100 percent effective to the date of VA examination.

For the entire appeal period, the Veteran has not established 
his entitlement to an initial rating greater than 30 percent 
based upon his LVEF's and negative history of congestive 
heart failure.  Thus, the only basis for a rating in excess 
of 60 percent prior to June 27, 2007 is a determination of 
his METS workload.

In April 2004, a VA examiner assessed the Veteran has having 
an activity level of 10 METS or less.  This estimate was 
provided based upon the Veteran's activities such as playing 
golf and walking 18 holes six days a week, and riding a bike 
20 minutes several times a week with walking on a treadmill 
for an additional 20 minutes.  

In June 2007, a VA examiner estimated the Veteran's activity 
level as 3 METS, based upon the Veteran's report of a reduced 
activity level since 2004.  This estimate was provided based 
upon the Veteran's activities such as playing golf only two 
days per week; taking up to 3 hours to mow his lawn; taking 
up to 10 minutes to walk a city block; and no longer going to 
the gym.  Overall, the Veteran described a reduction of his 
activity level due to the uncomfortable sensation of angina.

Thus, the Board must carefully review the record to determine 
whether there is any lay or medical evidence of record which 
would support a determination that the Veteran's reduced 
activity level was first demonstrated prior to the June 27, 
2007 VA examination report.

In a VA Form 21-4138 received on April 28, 2005, the Veteran 
reported that his activity level had decreased, with him 
being unable to attend the gym, lift weights or use a 
treadmill due to angina.

An April 2005 VA cardiology consultation included the 
Veteran's report of "doing very well" with only 1 episode 
of angina in the last month.  He described a feeling of heart 
burn which occurred with emotional upset or "moderate/severe 
exertion," rapidly relieved with sublingual (SL) 
nitroglycerine (NTG) absent rest or prolonged symptoms.  VA's 
Chief of Cardiology found the Veteran to have good LV 
function, rare to occasional cardiac symptoms, and having no 
need for further intervention at the time.

On VA examination in July 2005, the Veteran described 
developing angina with exertion beyond normal walking.  He 
walked approximately 5 miles per week, played golf, and 
bowled during winter months.  He could not perform any 
rigorous exercises.

VA clinical records in July 2005 also reflect the Veteran's 
report of doing well with no chest pain/pressure, or dyspnea 
on exertion (DOE).  He did report occasional episodes of 
brief lightheadedness.  In November 2005, he denied having 
any chest pain during a private stress test.  In December 
2005, he reported occasional chest pain relieved with one 
NTG.  He was advised to decrease his diet, to increase his 
exercise, and was referred to cardiac physical therapy (PT).

In April 2006, the Veteran reported during a VA clinical 
consultation that he stopped exercising at the gym.  In May 
2006, the Veteran underwent a cardiolite treadmill stress 
test due to complaint of exertional angina, the results of 
which are reported above.

As reflected above, there is no direct medical evidence of 
record that the Veteran's activity level prior to June 27, 
20075 was 5 METS or less which resulted in dyspnea, fatigue, 
angina, dizziness, or syncope.  There is also no lay evidence 
of a significant decrease in the Veteran's activity level, or 
report of exertional angina, until the Veteran's April 29, 
2005 statement which first reflects the Veteran's report of 
discontinuing gym workouts or exercising due to angina, which 
is part of the reduced activity level supporting the June 
2007 VA examiner's assessment of the Veteran's activity level 
being 3 METS.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the Veteran's lay report of activity and cardiac 
symptomatology, the Board finds that the Veteran's 
entitlement to a 100 percent rating based upon his METs level 
has been established effective April 28, 2005, as this record 
reasonably shows that the Veteran had significantly decreased 
his activity level due to exertional angina.  Accordingly, a 
100 percent rating is granted effective April 28, 2005 based 
upon the Veteran's lay report of cardiac symptoms and 
limitations and the June 2007 VA examiner's estimation that 
such symptoms result in a METs of 3.

However, the credible lay and medical evidence prior to April 
28, 2005 does not show a significant decrease in the 
Veteran's activity level due to cardiac symptoms since the 
prior VA examination in April 2004.  The Veteran's 
description of symptomatology has been deemed both competent 
and credible, but the Board finds no description of 
symptomatology which would warrant any further compensation 
for any time during the appeal period.  The benefit of the 
doubt rule has been resolved in his favor.  38 U.S.C.A. 
§ 5107.

Initial rating - Hypertension

Again by way of background, service connection was initially 
denied for the Veteran's hypertension.  He submitted his 
notice of disagreement and in March 2005 service connection 
was granted at a 10 percent evaluation.  He clarified in 
April 2006 that he considered the issue of the severity of 
his hypertension to still be on appeal.  This April 2006 
statement was accepted as the perfection of his appeal, per a 
handwritten note on the statement.  The RO issued a June 2006 
statement of the case for the hypertension claim, continuing 
the initial 10 percent rating, and another handwritten note 
recorded that no "F-9" had been received.  The only medical 
evidence submitted for the any of the Veteran's claims after 
June 2006 was the June 2007 VA cardiac examination, which did 
record the Veteran's then current blood pressure readings.  
No supplemental statement of the case (SSOC) was issued 
pertaining to the hypertension claim.  The Board considers 
the Veteran's hypertension claim to have been perfected and 
to be ready for review.  A remand for the issuance of a SSOC 
is not warranted.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Following his claim for high blood pressure, the Veteran was 
afforded a VA hypertension examination in April 2004.  The 
examiner reviewed the Veteran's claim file extensively.  At 
the examination his blood pressure was measured at 138/86, 
127/85, and 133/88.  The examiner made the diagnosis of 
hypertension and observed the Veteran had been on medication 
since 1998.  

The Veteran's blood pressure readings were noted during the 
April 2005 VA cardiac consultation.  The reading that day was 
118/84 and for comparison other 2005 readings were noted as 
follows: 128/84 (January) and 120/84 (earlier in April). 

During a July 2005 VA arteries and veins examination for 
another claim, readings of the Veteran's blood pressure were 
taken as follows:  150/92, 144/91, and 142/90.  For the May 
2006 private stress test the Veteran's blood pressure was 
recorded at 172/96.  For the Veteran's June 2007 cardiac VA 
examination his blood pressure was recorded at 136/84, 
130/86, and 135/82.  There was no mention in any of the 
treatment records of home monitoring of his blood pressure.   

A review of the medical evidence, consisting of VA and non-VA 
treatment records, the April 2005 VA cardiac consultation, 
and VA examination reports of June 2004, July 2005, and June 
2007, fails to show that the criteria for 20 percent rating 
has been met.  None of this evidence shows that any of the 
diastolic readings were predominantly 110 or more, nor were 
any of the systolic readings predominantly 200 or more.  It 
is apparent that the Veteran's hypertension is well 
controlled by his medication.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating of greater than 10 percent 
for service-connected hypertension.  The Veteran has not 
alleged any blood pressure readings which would entitle him 
to the 20 percent rating.  Thus, there is no lay or medical 
evidence on which to consider a higher rating for any time 
during the appeal period.  The benefit of the doubt doctrine 
is not applicable.  Consequently the Veteran's claim for an 
initial disability rating greater than 10 percent for 
hypertension must be denied.

Legal Criteria - Earlier Effective Dates

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When 
an application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, there is no dispute that the Veteran filed 
formal claims for service connection for hypertension and CAD 
on December 19, 2003.  The RO has assigned the effective date 
of awards effective to this filing.  The Veteran argues for 
an earlier effective date of award based on the 
manifestations of his symptoms or, alternatively, by the 
submission of an application for VA compensation benefits in 
January 1994. 

The Board has reviewed all correspondence, medical reports, 
and treatment records in the claims file.  The Board finds 
that there is nothing to reflect a formal or informal claim 
of service connection for hypertension or CAD prior to 
December 19, 2003.  

Prior to December 19, 2003, the record is only significant 
for the Veteran's submission of a VA Form 21-526 for VA 
compensation or pension benefits in 1994.  At that time, he 
attached his service treatment records (STRs) and identified 
the nature of sickness, disease or injuries being claimed as 
"See Attached SMR's."  Notably, the Veteran did not augment 
his STRs by highlighting any particular disease or disability 
for which could be inferred the benefit being sought.

By letter dated January 24, 1994, the RO reasonably sent a 
letter to the Veteran requesting him to identify "[t]he type 
of illness, disease, or injury for which you are claiming 
benefits."  The RO notified him that, if his claim was not 
received in one year, VA would not be able to pay him for any 
period before the date of filing.

The Veteran did not respond to the RO's request, and this 
claim must be deemed abandoned, and VA compensation benefits 
cannot be based upon that filing of a claim.  38 C.F.R. 
§ 3.158.  The Board cannot infer from the 1994 filing any 
specific benefit being sought by the Veteran, and VA is not 
required to conjure up what type of benefit he was seeking at 
that time.

The Board acknowledges that the Veteran received treatment 
for his claimed disorders prior to December 19, 2003.  The 
Court has acknowledged that the effective date based on an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a casual connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 
391 (1997).    

The Board is sympathetic to the Veteran's assertions; 
however, the governing law and regulations are clear and 
specific, and the Board is bound by them.  38 U.S.C.A. § 
7104(c); 38 C.F.R. § 20.101(a).  The Board further observes 
that the Veteran filed this earlier effective date of award 
claim in April 2008, which is beyond the one year time frame 
to appeal the effective date of award assigned in the 
original March 2005 rating.  As such, this claim must also be 
denied on the basis of having no legal merit.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (holding that a 
freestanding claim for an earlier effective date as to a 
previous final decision is not authorized by law).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore this appeal is denied.  




Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004. 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his initial claim was awarded 
with an effective date of December 19, 2003, the date of his 
claim, and a 10 percent rating was assigned to the 
hypertension disability and to the coronary artery disease 
disability.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date of service connection, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was sent an 
additional letter in October 2008 advising him of the 
criteria for establishing an initial rating and effective 
date of award.  This letter advised the Veteran that his 
disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  Evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment and daily 
life.  Examples of evidence to be considered included 
information about on- going treatment records, including VA 
or other Federal treatment records, not previously 
identified; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how the condition affected his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affected him.  The 
letter also advised the Veteran how VA determines the 
effective date of award.

VA has obtained STRs and Social Security Records, and 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the severity of disabilities.  There are no outstanding 
requests to obtain any private medical records which the 
Veteran has both identified and authorized VA to obtain on 
his behalf.

Accordingly, the Board finds that VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.




ORDER

A 60 percent initial rating for CAD, status post bypass 
surgery associated with hypertension, is granted effective 
December 19, 2003.

A 100 percent initial rating for CAD, status post bypass 
surgery associated with hypertension, is granted effective 
April 28, 2005.

An initial rating greater than 10 percent for hypertension is 
denied.

An effective date earlier than December 19, 2003 for the 
awards of service connection for hypertension and CAD is 
denied.


REMAND

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides criteria to consider whether to 
refer the Veteran's claim to the Director of Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  These provision state as 
follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The record includes a determination by the Social Security 
Administration that the Veteran became disabled from 
employment due to the service-connected CAD in 1999.  In 
conjunction with the lay and medical evidence cited above, 
the Board finds sufficient evidence of record to suggest that 
the service-connected CAD and hypertension has markedly 
interfered with the Veteran's employability.  As such, the 
Board finds that the requirements for an extraschedular 
evaluation have been met, and the matter is remanded for this 
purpose.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the Veteran's 
initial rating claims for hypertension and 
CAD to the Director of the Compensation 
and Pension Service for consideration of 
the claim on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1).

2.  Thereafter, if the claims remain 
denied, the RO shall send the Veteran and 
his representative a supplemental 
statement of the case discussing the 
relevant laws and regulations, as well as 
the reasons for any subsequent denial.  
The case should thereafter be returned to 
the board for further review, as 
appropriate.

By this remand, the Board does not intimate any particular 
outcome as to the merits of the case.  The case is being 
remanded for necessary additional development.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


